Citation Nr: 0821730	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-24 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 
	
2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss, and, if so, whether service 
connection is warranted. 

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse
ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision, issued 
to the veteran in May 2005, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In 
March 2008, the veteran filed a motion to advance his case on 
the Board's docket due to advanced age, and in March 2008, 
his motion was granted.  38 U.S.C.A. § 7107(a); 38 C.F.R. § 
20.900 (c).  

The veteran and his spouse testified at a personal hearing 
before a Decision Review Officer, sitting at the RO, in June 
2007.  A transcript of the hearing is of record.

The Board observes that the veteran's statements appear to be 
raising a service connection claim for ear infections.  
Although the evidence concerning his ear infections has been 
considered as part of the adjudication of his service 
connection claims for bilateral hearing loss and tinnitus, 
there has been no separate adjudication of a service 
connection claim for ear infections.  Accordingly, this claim 
is REFERRED to the RO for appropriate action.

The Board notes that in the April 2005 rating decision, the 
RO reopened the veteran's claim of entitlement to service 
connection for bilateral hearing loss and then denied 
entitlement to service connection on the merits.  As 
reflected in the characterization of the issue on the first 
page of this decision, the Board is required to consider the 
issue of finality prior to any consideration on the merits, 
38 U.S.C.A. §§ 7104(b), 5108; see Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Insofar as the determination made as to 
finality herein is consistent with the RO's decision and 
favorable to the veteran, he is not prejudiced by the Board's 
actions herein.  See Barnett at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  An October 1997 rating decision denied service connection 
for a low back disorder and bilateral hearing loss; the 
veteran was notified thereof and of his appellate rights by 
letter dated later that month; he did not file an appeal.

2.  The evidence received since the final October 1997 rating 
decision is both cumulative and redundant of the evidence of 
record at the time of that decision with regard to the 
veteran's low back disorder.

3.  The evidence received since the final October 1997 rating 
decision is neither cumulative nor redundant of the evidence 
of record at the time of that decision with regard to the 
veteran's bilateral hearing loss.

4.  Tinnitus was not present in service, or shown to be 
causally or etiologically related to any disease, injury, or 
incident in service.  


CONCLUSIONS OF LAW

1. The October 1997 rating decision denying service 
connection for a low back disorder is final; new and material 
evidence has not been received to reopen the claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2. The October 1997 rating decision denying service 
connection for bilateral hearing loss is final; new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3  Tinnitus was not incurred in or aggravated by the 
veteran's active duty military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
Board's decision to reopen the veteran's claim of entitlement 
to service connection for bilateral hearing loss is 
completely favorable and, in that regard, no further action 
is required to comply with the VCAA and implementing 
regulations.  With regard to his new and material claim for 
his low back disorder and claim for service connection for 
tinnitus, the Board finds that all necessary notice 
requirements have been met, as discussed below.

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).   Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  Further, for 
claims requiring new and material evidence, the veteran must 
be notified that service connection was previously denied and 
of the reason(s) for that denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  VCAA notice must be provided before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claims for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the veteran 
was provided with a VCAA notification letter in January 2005, 
prior to the initial unfavorable AOJ decision issued in May 
2005.  An additional letter was sent in November 2007.

The Board notes that, in Pelegrini, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim based upon 38 C.F.R. 
§ 3.159(b).  Nevertheless, during the course of the appeal, 
38 C.F.R. § 3.159(b) was revised to eliminate the requirement 
of requesting that the claimant provide any evidence in his 
or her possession that pertains to the claim.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini, 
effective May 30, 2008).  Thus, any defect in notice as to 
this element is considered harmless.  

In reviewing the claims file, the Board observes that the 
pre-adjudicatory VCAA notice issued in January 2005 informed 
the veteran of the type of evidence necessary to establish 
service connection, what is considered new and material 
evidence, how VA would assist him in developing his claims, 
and his and VA's obligations in providing such evidence for 
consideration.  This letter also advised him that a claim for 
service connection for a low back disorder had been 
previously denied and that the reason for that denial was the 
lack of evidence of an in-service injury, in accordance with 
Kent.

With regard to the notice requirements under Dingess/Hartman, 
a March 2006 letter and the November 2007 VCAA letter 
provided proper notice as to disability ratings and effective 
dates.  The Board acknowledges the defective timing of this 
notice.  However, as the Board herein concludes that the 
preponderance of the evidence is against the veteran's 
service connection claims, all questions as to the assignment 
of disability ratings and effective dates are rendered moot.  
Therefore, the Board finds that the veteran was provided with 
all necessary notice under VCAA prior to the initial 
adjudication of his claim. 

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield, 444 F.3d at 1333.  Based on 
the above, the Board finds that further VCAA notice is not 
necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claims and providing him 
with a VA examination.  The veteran's service treatment 
records, VA medical records, private medical records, and the 
reports of August 1997 and March 2005 VA examinations were 
reviewed by both the AOJ and the Board in connection with 
adjudication of his claims. 

The Board notes that an additional request was made of the 
National Personnel Records Center (NPRC) for service 
treatment records relevant to the veteran's claimed in-
service hospitalization for a back injury.  NPRC responded 
that the records would have been related to the fire in St. 
Louis in 1973, and thus, are unavailable.  The Board 
acknowledges that, in cases where some or all of the 
veteran's service medical records are unavailable, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit of the doubt rule.  O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claims has been undertaken with 
this duty in mind.  The case law does not, however, lower the 
legal standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all the evidence that may be 
favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46 
(1996).  The veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claims. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the veteran's 
claims decided herein without further development and 
additional efforts to assist or notify the veteran in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  
Therefore, the Board determines that the veteran will not be 
prejudiced by the Board proceeding to the merits of the 
claims. 


II. Analysis

A. New and material evidence 

In a rating decision issued in October 1997, the RO denied 
service connection for a low back disorder and bilateral 
hearing loss.  In reaching such decision, the RO considered 
the veteran's service treatment records, private treatment 
records, and an August 1997 VA examination.  No other medical 
records were associated with the claims file at the time of 
the decision.  Lacking any evidence of the incurrence or 
aggravation in service of bilateral hearing loss or a low 
back disorder, the RO denied the claims.

In October 1997, the veteran was advised of the decision and 
his appellate rights, and he did not appeal.  The next 
communication from the veteran to VA with regard to these 
claims was an application for service connection received in 
August 2004.  Thus, the October 1997 decision is final.  38 
U.S.C.A § 7105 (West 1991) (2002)]; 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1997) [(2007)].

Generally, a claim which has been denied in an unappealed or 
final RO decision or an unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.

The veteran filed his claim in August 2004.  The applicable 
definition of new and material evidence is as follows:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a)(2007).
  
For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In an October 1997 rating decision, the RO determined that 
there was no evidence showing incurrence or aggravation in 
service of bilateral hearing loss or a low back disorder.  
With regard to the veteran's low back disorder, at the time 
of the October 1997 decision, the veteran's service treatment 
records were of record, as well as private treatment records 
and VA treatment records revealing a current diagnosis of a 
back disorder.  Since the October 1997 decision, the veteran 
has submitted a June 2006 statement from Dr. R, a 
chiropractor, "buddy" statements from AP, PD, and WC, and 
additional private and VA treatment records dated from August 
1999 to November 2004. 

The treatment records reveal only a current diagnosis of a 
back disorder, to include degenerative disc disease.  They 
supply no information with regard to an in-service injury or 
a relationship between the veteran's current low back 
disorder and his military service.  

Dr. R. reviewed the veteran's service treatment records and 
stated that, due to the small references to low back pain in 
1943, he could not actually assess that what the veteran is 
suffering from today is the direct end result of the problems 
he had then.  He further indicated that it is possible, but 
he could not connect the two in a cause/effect relationship.  
Moreover, he opined that the majority of what he was seeing 
in the veteran at that point had to do with biomechanical 
breakdown of the lumbar spine associated with the aging 
process and wear and tear on the lumbar spine.  Thus, Dr. R. 
has essentially provided a negative nexus opinion, and to the 
extent Dr. R. expresses that a relationship is possible, the 
opinion is, at best, speculative. Under VA regulations and 
Court decisions, service connection may not be based on pure 
speculation or remote possibility.  See 38 C.F.R. § 3.102 
(2007); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996); Perman v. Brown, 5 
Vet. App. 237, 241 (1993).

With regard to the buddy statements, AP indicates that he 
recalls the veteran being injured at Hill Field and returned 
to duty prior to their leaving for Italy.  PD states that the 
veteran's back injury was common knowledge, but that he could 
not recall exact particulars.  WC reports that he was in the 
same barracks as the veteran and that the veteran was taken 
to the base hospital for some time for a back injury, prior 
to their unit going to Italy.  However, none of the three 
statements reflects first hand knowledge of whatever back 
injury the veteran may have sustained or of the treatment or 
diagnosis the veteran received.  In his August 1997 
statement, the veteran reported that he had been treated for 
three weeks at Hill Field base hospital for his back prior to 
being deployed to Italy.  Thus, AP, PD, and WC, are merely 
reiterating the information already provided by the veteran, 
and have not supplied any more information about the 
veteran's claimed in-service injury than that already of 
record at the time of the October 1997 rating decision.  The 
mere fact that the information is being supplied by a third 
party does not make it material to the claim.  

Accordingly, the Board finds the treatment records and the 
statements of Dr. R., AP, PD, and WC to be new, but not 
material in that they do not raise a reasonable possibility 
of substantiating the veteran's claim.  The claim to reopen 
the service connection for a low back disorder is, therefore, 
denied.

As for his claim for service connection for bilateral hearing 
loss, the Board notes that, at the time of the October 1997 
rating decision, there was evidence of current bilateral 
hearing loss, but no medical evidence of in-service noise 
exposure or a relationship between the two.  In his original 
claim for service connection the veteran was claiming a 
relationship between in-service ear infections and airplane 
noise and his current bilateral hearing loss.  Upon 
application to reopen the claim, the veteran indicated that 
he experienced combat noise exposure while serving in Italy 
during WWII.  The veteran is competent to describe his in-
service noise exposure.  See 38 C.F.R. § 3.159(a)(2); 
Espiritu.  Thus, the veteran has provided new evidence of an 
in-service injury to his hearing, and this evidence is also 
material, as it raises a reasonable possibility of 
substantiating the veteran's claim for service connection for 
bilateral hearing loss.  Accordingly, the claim of 
entitlement to service connection for bilateral hearing loss 
is considered reopened.  The appeal to this extent is granted 
as to this issue, and the merits of the claim are addressed 
in the REMAND section below.

B. Tinnitus

The veteran contends that his tinnitus is a result of in-
service noise exposure from artillery and weapons fire.  
Thus, he argues that service connection is warranted for 
tinnitus.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a).  Direct 
service connection may be granted for disease or disability 
diagnosed in service; or, if diagnosed after service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  Id.    

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The Board observes that the veteran has reported acoustic 
trauma in the military while serving as a special vehicle 
operator with the United States (Army) Air Force in Europe 
during WWII.  Although the veteran's service treatment 
records do not contain any documentation as to noise 
exposure, the veteran is competent to describe the nature and 
extent of his in-service noise exposure.  See 38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The veteran's service treatment records are negative for 
complaints, treatment, or diagnosis pertinent to hearing 
difficulty.  The Board notes that the veteran's service 
separation examination also does not report any defect of 
hearing at that time.  However, tinnitus is readily 
observable by laypersons and does not require medical 
expertise to establish its existence.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Therefore, the veteran is 
competent to describe his tinnitus symptomatology and such 
subjective complaints have been documented by the medical 
evidence of record, to include the March 2005 VA examination.  
As a result, the Board finds that the veteran has a current 
diagnosis of tinnitus.  

However, the Board determines that a preponderance of the 
evidence is against a finding of a link between the veteran's 
service and his current tinnitus.  The Board acknowledges 
that the veteran is asserting that his tinnitus began in 
service; however, although the veteran is competent to 
describe his symptomatology, his contentions are still 
subject to a Board analysis of credibility.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993), citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-193 (1992).  In this case, 
the Board finds that the veteran's assertions regarding his 
continuity of symptomatology of tinnitus since service are 
not credible.  

The Board may not discount the veteran's assertions merely 
because he is an interested party.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  Nor can the Board 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence, but 
the Board must consider the credibility of the lay evidence 
in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331 
(2006).  

However, at his March 2005 VA examination, the veteran stated 
that the onset of tinnitus was unknown, but that he noted the 
effects after discharge from service [emphasis added].  The 
Board also notes that the veteran did not report tinnitus at 
the August 1997 VA examination, which leads the Board to 
question whether the veteran was experiencing tinnitus at 
that time, as he now implies.  The veteran's uncertainty in 
his own reports of onset, as well as the fact that he did not 
report the presence of tinnitus in August 1997 lead the Board 
to determine that the veteran's claim that his tinnitus is 
the result of service lacks credibility.  Further, the Board 
observes that the veteran's service treatment records are 
silent as to complaints or diagnosis of tinnitus, to include 
his service separation examination.  Moreover, the first 
documentation of record of the veteran's tinnitus is his 
August 2004 service connection claim, almost 59 years after 
his discharge from service, and the absence of evidence for 
decades after service constitutes negative evidence tending 
to disprove the claim that the veteran had an injury in 
service which resulted in chronic disability or persistent 
symptoms post-service.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd Forshey, 284 F3d. at 1358.  

Finally, at the March 2005 VA examination, the examiner 
opined that the record and history information do not support 
tinnitus effects as a result of military noise exposure.  
Therefore, there is no competent medical opinion attributing 
the onset of the veteran's tinnitus to his service.  The 
veteran's claim that tinnitus began in, and is the result of, 
his military service is supported solely by his own 
statements.  As such, the evidence of a nexus or link between 
service and the veteran's tinnitus is limited to his own 
statements.  Laypersons are competent to speak to 
symptomatology when the symptoms are readily observable.  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the question 
of diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu at 494 (1992); see also Moray v. 
Brown, 5 Vet. App. 211 (1993) (lay assertions of medical 
causation cannot suffice as new and material evidence to 
reopen a claim).  

In conclusion, the Board finds that the evidence received 
subsequent to the RO's October 1997 decision is not new and 
material and the requirements to reopen the claim of 
entitlement to service connection for a low back disorder 
have not been met.  Therefore, the claim to reopen a 
previously denied claim seeking service connection for a low 
back disorder is denied.  Additionally, in the absence of any 
competent evidence connecting the veteran's tinnitus to his 
time in service, the Board concludes that service connection 
for tinnitus is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim to reopen a claim of entitlement 
to service connection for a low back disorder and claim of 
entitlement to service connection for tinnitus.  Therefore, 
these claims must be denied.


ORDER

New and material evidence not having been received, the claim 
to reopen a previously denied claim of entitlement to service 
connection for a low back disorder is denied.  

New and material evidence having been received, the claim to 
reopen a previously denied claim seeking service connection 
for bilateral hearing loss is considered reopened.

Service connection for tinnitus is denied.


REMAND

The veteran contends that his current bilateral hearing loss 
is the result of in-service noise exposure.  The Board 
determines that a remand is required to obtain another 
medical opinion as to the etiology of his hearing loss. 

The veteran has been afforded two audiological evaluations, 
one in August 1997, and one in March 2005.  The Board 
observes that the August 1997 VA examiner did not provide a 
nexus opinion.  However, at the March 2005 VA examination, 
the examiner stated that the veteran's audiological test 
results show a significant bilateral high frequency 
sensorineural hearing loss typically seen in individuals with 
noise exposure.  He noted that the veteran had military noise 
exposure, as well as 35 years of civilian noise exposure, 
working as an operating engineer in highway construction.  
The examiner then opined that initial changes in hearing 
could have occurred as a result of military noise exposure; 
however, given the veteran's significant history of civilian 
noise exposure, it is more likely than not that significant 
changes in hearing occurred as a result of civilian noise 
exposure.  

The Board finds that although this opinion indicates that the 
veteran's hearing loss may have been worsened by his post-
service noise exposure, it also indicates that the veteran's 
hearing loss could have begun in service.  Further, the Board 
notes that the March 2005 VA examiner does not state in what 
way the veteran was exposed to noise during his work in 
highway construction.  The veteran testified at his June 2007 
hearing that he normally worked as a superintendant for the 
construction company and was not exposed to road noise every 
day.  He indicated that he worked out of an office and only 
went to a construction site if there was a problem.  
Additionally, a June 2007 letter from one of his former 
employers states that the veteran worked for the company from 
1968 to October 1983 as a superintendent, that he had a 
similar position with his prior employer, and that asphalt 
paving is not an intrinsically noisy operation.  

Therefore, the Board finds that another VA examination should 
be performed to obtain a more definitive opinion as to 
whether or not the veteran incurred hearing loss in service.   

Accordingly, this claim is remanded for the following action:

1.  Schedule the veteran for another VA 
examination to determine the existence 
and etiology of his bilateral hearing 
loss.  The examiner should specifically 
query the veteran as to the nature and 
frequency of his post-service noise 
exposure.  The claims file should be made 
available for review of pertinent 
documents therein, and the examination 
report should reflect that such review 
occurred.  

Upon a review of the file and completed 
audiological examination, the examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's bilateral 
hearing loss was incurred in service.

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation or aggravation as it 
is to find against it.

A rationale for any opinion advanced 
should be provided.  If an opinion cannot 
be formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.  
The examiner should also specifically 
state in the report what type and 
severity of post-service noise exposure 
he/she is considering when rendering 
his/her opinion.

2.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the veteran's service 
connection claim should be readjudicated, 
to include all evidence received since 
the October 2007 supplemental statement 
of the case.  If the claim is denied, the 
veteran and his representative should 
then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


